VAUGHN, Judge.
Defendant’s assignment of error to a portion of the charge wherein the judge recapitulates some of the testimony of a neurosurgeon who examined Norville is without merit. Defendant does not argue that the judge misstated the testimony and, indeed, the record would clearly refute that contention.
Defendant appears to argue that the testimony was irrelevant and that the judge, by the act of recapitulating it, expressed the opinion that it had probative value. In the first place, the testimony was received without objection and secondly, the testimony is obviously relevant to aid the jury in determining the degree of Norville’s injuries. The weight to be given that testimony, along with all the other evidence, is for the jury.
In the only other assignment of error, defendant contends the judge erred in that he did not define “serious injury.” Defendant made no request for a special instruction and did not submit a proposed definition to the judge. Moreover, the Supreme Court has said that further definition of the term “serious injury” is “ . . . neither wise nor desirable. Whether such serious injury has been inflicted must be determined according to the particular facts of each case.” State v. Jones, 258 N.C. 89, 91, 128 S.E. 2d 1.
We find no error in defendant’s trial.
No error.
Judges Morris and Clark concur.